PER CURIAM
Epitomized Opinion
Action in partition between the devisees of Kunzelman, Schreiber filed a cross petition alleging a leasehold which Agatha Kunzelman had renewed Jan. 27, 1922 for a period of three years. Agatha Kunzelman, the lessor, had only a life estate under the will of her husband which provided that she had “full power to sell as she thinks best, mortgage to pay my debts if necessary, and do with as she pleases as long as she remains my widow.”
Upon the authority pf Wolff v. O’Brien (Mass.) 121 N. E. 368, the court held that the widow had full power and authority to make the lease in question.